DETAILED ACTION
This action is pursuant to the claims filed October 29, 2021. Currently claims 1-20 are pending with claims 1, 13, 15, and 20 are amended. Below follows a complete final action on the merit of claims 1-20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-9, 11-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greep et al (US PGPUB: 2014/0276763) in view of Walen (US Patent No.: 5,888,200), further in view of Richelsoph et al (US PGPUB: 2015/0100089).  
Regarding claim 1, Greep discloses an instrument (Fig. 10-11), comprising: 
a body (Fig. 10-11; [0091]; handpiece 202) having a proximal end, a distal end, and an interior conduit (Fig. 10-11; [0091]; interior of handpiece 202 where extendable shaft 204 is disposed interpreted as interior conduit); 
an extendable shaft (Fig. 10-11, [0091]. 91; extendable shaft 204) at least partially disposed within the interior conduit of the body (See Fig. 10-11; [0091]) and extending distally out of the distal end of the body (See Fig. 10-11; [0091]), the extendable shaft being selectively movable relative to the body between a retracted position and an extended position (See Fig. 10-11; [0091]; extendable shaft 204 may be secured relative to hand piece 202 in a fully retracted position, a fully extended position, and an infinite number of positions therebetween); and 
a locking mechanism ([0092]) configured to selectively secure the extendable shaft in the retracted and extended positions (Fig. 10-11; [0092] a locking nut 206 may be used to secure extendable shaft 204 in the desired position), the locking mechanism comprising:
a locking nut (206) having a proximal end, a distal end, an exterior surface, and a passageway at least partially defined by an interior surface of the locking nut, the passageway extending through the locking nut between the proximal and distal ends thereof (see Fig. 10-11 where locking nut 206 comprising a distal end, proximal end, exterior surface and a passageway where the extendable shaft 204 extends through the passageway as seen in the Figures). 
While Greep discloses a locking mechanism including a locking nut to secure the extendable shaft in the retracted and extended positions, Greep does not explicitly disclose the locking mechanism comprises one or more grooves associated with the body; the locking nut further comprises one or more pins connected directly to or integrally formed with the interior surface of the locking nut, the one or more pins extending radially inward from the interior surface of the locking nut and being disposed adjacent to the proximal end of the locking nut, the one or more pins being configured to travel through the one or more grooves to move the locking nut between a locked position and an unlocked position; and one or more compression flanges that extend from the interior surface of the locking nut towards the proximal end thereof, the one or more compression flanges being configured to selectively extend at least partially between an interior surface of the body and an exterior surface of the extendable shaft to selectively restrict movement of the extendable shaft. 
However, Walen discloses a surgical tool (20) comprising a locking nut (52). The locking nut comprises one or more grooves (170) and one or more pins (160) connected directly to the interior surface of the locking nut (see Fig. 5 which displays this direct connection). The pins extend radially inward from the interior surface of the locking nut and are disposed adjacent to the proximal end of the locking nut (Fig. 5). The pins (160) are configured to travel through the grooves to move the locking nut between a locked position and an unlocked position (Col. 7, Lines 26-33). The system further comprises one or more flanges (collet 50 including legs 126, and 125 and124) that extend from the interior surface of the locking nut towards the proximal end thereof (see Figs. 3-4 which displays at least a portion of the flanges extending from the interior surface of 52 toward the proximal end of 52), the one or more compression flanges being configured to selectively extend at least partially between an interior surface of the body and an exterior surface of the extendable shaft (Fig. 3-4 display the flange extend between the body of the device and the exterior of shaft 32) to selectively restrict movement of the extendable shaft (Col. 6, Lines 48-50; Col. 8, Lines 10-11; Col. 11, Lines 38-56 discuss the clamping force that is selectively applied to lock the shaft into place, not the force is not applied to unlock the shaft). 
Further, the combination does not explicitly disclose the one or more compression flanges connected directly to or integrally formed with the interior surface of the locking nut.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have integrally formed the one or more compression flanges to the interior surface of the locking nut, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 (IV) (B). 
Further, Greep/Walen fail to explicitly disclose one or more slots disposed in the distal end of the locking nut and extending longitudinally partially towards the proximal end of the locking nut, the one or more slots also extending radially through the interior and exterior surfaces of the locking nut, the one or more slots being configured to reduce a force required to move the locking nut between the locked position and the unlocked position. 
However, Richelsoph discloses a nut (Fig. 20) comprising one or more slots (slots 4f) disposed in the distal end of the locking nut (see Fig. 20). The slots (4f) extend longitudinally towards the proximal end (see Fig. 20 where the slots extends towards the proximal end). The one or more slots extend radially through the interior and exterior surface of the locking nut (See Fig. 20). The one or more slots are configured to reduce a force required to move the locking nut between the locked position and the unlocked position ([0226] discusses the slots as increasing the flexibility, where it naturally follows the force is reduce; note the structure of Richelsoph is the same as that claimed and as such is functionally equivalent for providing a reduced force). Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
Regarding dependent claim 2, in view of the combination of claim 1, Walen further discloses wherein each of the one or more grooves comprises an entry segment, an intermediate segment, and a terminal segment (See Fig. 10A where the groove comprises an entry, intermediate, and terminal segment). 
Regarding dependent claim 3, in view of the combination of claim 2, Walen further discloses further discloses wherein the entry segment extends in a direction generally parallel to an axis extending between the proximal and distal ends of the body as broadly claimed at least a portion 172 of entry section extends parallel to the axis between the proximal and distal ends of the body).
Regarding dependent claim 6, in view of the combination of claim 2, Walen further discloses wherein the intermediate segment is angled such that the intermediate segment extends axially along and circumferentially around at least a portion of the body (see angled intermediate section in Fig. 10B).
Regarding dependent claim 7, in view of the combination of claim 3, Walen further discloses wherein the terminal segment extends from the intermediate segment in a direction towards the distal end of the body (see Fig. 10A). 
Regarding dependent claim 8, in view of the combination of claim 2, Walen further discloses further comprising a retention ridge formed between the intermediate segment and the terminal segment, the retention ridge being configured to selectively retain the pin in the terminal segment (Fig. 10A; Col. 7, Lines 36-39 detent section 174 (located between the intermediate and terminal sections) as selectively retaining pins 160).
Regarding dependent claim 9, in view of the combination of claim 1, Richelsoph further discloses wherein the one or more slots comprise three slots disposed circumferentially around the distal end of the locking nut (see Fig. 20 where at least 3 slots are disposed circumferentially around the distal end). 
Regarding dependent claims 11-12, in view of the combination of claim 1, while Richelsoph discloses a series of slots, Richelsoph does not explicitly disclose wherein at least one slot of the one or more slots has a length between .05 inches and .2 inches and a width of between .031 inches and .062 inches (claim 11); and wherein the at least one slot of the one or more slots has a length of .15 inches and a width of .045 inches.  
It appears that the device of Richelsoph would operate equally well with the claimed length and width since the slots of Richelsoph have lengths that can vary ([0226]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Richelsoph to have a length of .15 inches and a width of .045 inches because it appears to be an arbitrary design consideration which fails to patentably distinguish over Richelsoph. This is especially true as Applicant has not set forth any criticality to the selection of this particular length and width of at least one slot the (note specification at [0086] states that these dimensions vary). 
Regarding independent claim 15, Greep discloses an instrument (Fig. 10-11), comprising: 
a locking nut (206), comprising: 
	a proximal end with an opening therein (see proximal end and opening in Fig. 10-11); 	
	a distal end with an opening therein (see distal end and opening in Fig. 10-11); 
a passageway extending between the openings in the proximal and distal ends (see Fig. 10-11 where locking nut 206 necessarily comprises a passageway where the extendable shaft 204 extends through the passageway as seen in the Figures); 
	an interior surface that at least partially defines the passageway (Fig.10-11, passageway formed by locking nut 206 necessarily comprising an interior surface); 
	an exterior surface (Fig.10-11 display exterior surface of locking nut 206).
While Greep discloses a locking mechanism including a locking nut to secure the extendable shaft in the retracted and extended positions, Greep does not explicitly disclose the locking nut comprises one or more compression flanges extending proximally from the interior surface towards the opening in the proximal end; and at least one or more of: one or more pins connected directly to or integrally formed with the interior surface of the locking nut, the one or more pins extending radially inward from the interior surface, the one or more pins being disposed adjacent to the opening in the proximal end; or one or more grooves disposed in the interior surface, each of the one or more grooves having an entry segment at the opening in the proximal end of the locking nut.
However, Walen discloses a surgical tool (20) comprising a locking nut (52). The locking nut comprises one or more grooves (170) and one or more pins (160) connected directly to the interior surface of the locking nut (see Fig. 5 which displays this direct connection). The pins extend radially inward from the interior surface of the locking nut and are disposed adjacent to the proximal end of the locking nut (Fig. 5). The pins (160) are configured to travel through the 
Further, the combination does not explicitly disclose the one or more compression flanges connected directly to or integrally formed with the interior surface of the locking nut.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have integrally formed the one or more compression flanges to the interior surface of the locking nut, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 (IV) (B). 
Further, Greep/Walen fail to explicitly disclose one or more slots, the one or more slots extending from the distal end longitudinally partially towards the proximal end and extending radially through the interior surface and the exterior surface. 
However, Richelsoph discloses a nut (Fig. 20) comprising one or more slots (slots 4f) disposed in the distal end of the locking nut (see Fig. 20). The slots (4f) extend longitudinally 
Regarding dependent claim 17, in view of the combination of claim 15, Walen further discloses wherein the locking nut comprises a space between the interior surface thereof and proximal ends of the one or more compression flanges (Fig. 3).  
Regarding dependent claim 18, in view of the combination of claim 15, Walen further discloses wherein the one or more compression flanges are separated from each other by one or more circumferential gaps (see Fig. 4 and Fig. 8A-8B). 
Regarding dependent claim 19, in view of the combination of claim 15, Walen further discloses wherein the one or more compression flanges are angled radially inwards towards an axis of the locking nut 9Fig. 10-10B; Col. 6, Lines 10-11 discuss the inwardly angled portion 132).
Regarding claim 20, Greep discloses an electrosurgical instrument (Fig. 10-12), comprising: 
a hand piece (hand piece 202) having an interior conduit defined by an interior surface (Fig. 10-11; [0091] interior of handpiece 202 where extendable shaft 204 is disposed interpreted as interior conduit, necessarily defined by an interior surface); 
a utility conduit (utility conduit 186) connected to the hand piece, the utility conduit comprising a cable configured to communicate electrical energy (power cable 188) to the electrosurgical instrument and a vacuum hose (evacuation hose 190) in fluid communication with the interior conduit ([0056]-[0057]; hand piece 152 (analogous to handpiece 202 in alternate embodiment) has utility conduit 186 which includes a power cable 188 and an evacuation hose 190. Power cable 188 delivers the electrical current used to perform electrosurgical procedures while smoke may be conveyed away via evacuation hose 190); 
a shaft selectively extendable from the hand piece between a retracted position and an extended position (Fig. 10-11, [0091]; extendable shaft 204 may be secured relative to hand piece 202 in a fully retracted position, a fully extended position, and an infinite number of positions therebetween), the shaft having an exterior surface (see exterior surface of shaft 204 in Fig. 11) and a conduit through the shaft that is in fluid communication with the interior conduit (Fig. 11 and 12, [0094]; flow channel of nozzle 224 of extendable shaft 204 extends back to evacuation hose 190 through the interior of handpiece 202 to remove smoke or fluid); 
an electrode tip (226) mounted in a distal end of the shaft, the electrode tip being configured to provide electrical energy to a target tissue (Fig. 11-12, [0094]; electrode tip 226 is mounted at the distal end of electrosurgical surgical instrument 220 which comprises extendable shaft 204); and 
a locking mechanism ([0092]) configured to selectively secure the extendable shaft in the retracted and extended positions (Fig. 10-11; [0092] a locking nut 206 may be used to secure extendable shaft 204 in the desired position), the locking mechanism comprising:
a locking nut (206), comprising: 
		a proximal end with an opening therein (see proximal end and opening in Fig. 10-11); 	
		a distal end with an opening therein (see distal end and opening in Fig. 10-11); 
a passageway extending between the openings in the proximal and distal ends (see Fig. 10-11 where locking nut 206 necessarily comprises a passageway where the extendable shaft 204 extends through the passageway as seen in the Figures); 
		an interior surface that at least partially defines the passageway (Fig.10-11, passageway formed by locking nut 206 necessarily comprising an interior surface); 
	an exterior surface (Fig.10-11 display exterior surface of locking nut 206).
While Greep discloses a locking mechanism including a locking nut to secure the extendable shaft I the retracted and extended positions, Greep does not explicitly disclose the locking mechanism comprises one or more grooves associated with the body, each of the one or more grooves comprising an entry segment, an intermediate section and a terminal segment; one or more pins connected directly to or integrally formed with the interior surface of the locking nut extending radially inward from the interior surface of the locking nut, the one or more pins being disposed adjacent to the opening in the proximal end, the one or more pins being configured to travel through the one or more grooves to move the locking nut between the locked position and he unlocked position; and one or more compression flanges extending proximally from the interior surface towards the opening in the proximal end, the one or more compression flanges being configured to selectively extend at least partially between the interior surface of the hand piece and an exterior surface of the shaft to selectively restrict movement of the shaft relative to the hand piece. 
However, Walen discloses a surgical tool (20) comprising a locking nut (52). The locking nut comprises one or more grooves (170) and one or more pins (160) connected directly to the interior surface of the locking nut (see Fig. 5 which displays this direct connection). The grooves comprise comprises an entry segment, an intermediate segment, and a terminal segment (See Fig. 10A where the groove comprises an entry, intermediate, and terminal segment). The pins extend radially inward from the interior surface of the locking nut and are disposed adjacent to the proximal end of the locking nut (Fig. 5). The pins (160) are configured to travel through the grooves to move the locking nut between a locked position and an unlocked position (Col. 7, Lines 26-33). The system further comprises one or more flanges (collet 50 including legs 126, and 125 and124) that extend from the interior surface of the locking nut towards the proximal end thereof (see Figs. 3-4 which displays at least a portion of the flanges extending from the interior surface of 52 toward the proximal end of 52), the one or more compression flanges being configured to selectively extend at least partially between an interior surface of the body and an exterior surface of the extendable shaft (Fig. 3-4 display the flange extend between the body of the deice and the exterior of shaft 32) to selectively restrict movement of the extendable shaft (Col. 6, Lines 48-50; Col. 8, Lines 10-11; Col. 11, Lines 38-56 discuss the clamping force that is selectively applied to lock the shaft into place, not the force is not applied to unlock the shaft). 
Further, the combination does not explicitly disclose the one or more compression flanges connected directly to or integrally formed with the interior surface of the locking nut.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have integrally formed the one or more compression flanges to the interior surface of the locking nut, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 (IV) (B). 
Further, Greep/Walen fail to explicitly disclose one or more slots extending from the distal end of the locking nut longitudinally partially towards the proximal end of the locking nut and extending radially through the interior and exterior surfaces of the locking nut, the one or more slots being configured to reduce a force required to move the locking nut between the locked position and the unlocked position. 
However, Richelsoph discloses a nut (Fig. 20) comprising one or more slots (slots 4f) disposed in the distal end of the locking nut (see Fig. 20). The slots (4f) extend longitudinally towards the proximal end (see Fig. 20 where the slots extends towards the proximal end). The one or more slots extend radially through the interior and exterior surface of the locking nut (See Fig. 20). The one or more slots are configured to reduce a force required to move the locking nut .  
Claims 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Greep (US USPGPUB: 2014/0276763) in view of Walen (US Patent No.: 5,888,200) and Richelsoph et al (US PGPUB: 2015/0100089), further in view of Haas (US PGPUB: 2015/0180167).
Regarding dependent claims 4 and 5, in view of the combination of claim 1, Greep does not explicitly disclose wherein the entry segment comprises a retention feature configured to enable a pin of the one or more pins to enter the groove and prevent inadvertent removal of the pin from the groove (claim 4) and wherein the retention feature comprises an angled surface that enables the pin to enter the groove and a retention wall that restricts movement of the pin out of the groove (claim 5).
However, Hass provides for an exemplary manner of fastening two connecting parts together. Hass discloses an entry segment (introduction slope formed by introduction-slope regions 13 and 13’) comprises a retention feature (sloped introduction-slope region 13’ and the back of the slope, plug-in accommodating-chamber periphery 17) configured to enable a pin of the one or more pins (protrusion 10) to enter the groove and prevent inadvertent removal of the pin from the groove. (Fig. 3, [0032]; the introduction slope is formed from introduction-slope regions 13 and 13’. Introduction-slope region 13 guides protrusion 10 to introduction-slope . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the entry segment of Greep/Walen to incorporate the retention feature of Hass. This configuration provides the benefit of forming a mechanical guide for the pin ([0033]).  
Claims 10, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greep (US USPGPUB: 2014/0276763) in view of Walen (US Patent No.: 5,888,200) and Richelsoph et al (US PGPUB: 2015/0100089), further in view of Potempa (US PGPUB: 2006/0218752). 
Regarding dependent claim 10, in view of the combination of claim 1, the combination does not explicitly disclose wherein the interior surface of the locking nut comprises a tapered interior surface.
However, Potempa discloses a locking nut (50) comprising a tapered interior surface (conical section 72 Fig. 8-15; [0057]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the interior surface of Greep to incorporate the tapered interior surface of Potempa. This configuration is utilized in order to 
Regarding dependent claims 13, 14, and 16, in view of the combinations of claim 1 and 15, the combination does not explicitly disclose wherein the one or more compression flanges taper from a first dimension to a second smaller dimension at proximal ends of the one or more compression flanges (claim 13); wherein the one or more compression flanges are angled inwardly toward the central axis of the locking nut (claim 14); and wherein the one or more compression flanges taper from a first dimension to a second smaller dimension at proximal ends of the one or more compression flanges (claim 16). 
However, Potempa discloses one or more flanges (Fig. 6-7: 62) for providing a locking force on a shaft (14; [0058]). The flange are angled inwardly toward the central axis of the locking nut (Fig. 6-7; [0056]) and taper from a first dimension to a second smaller dimension at proximal ends of the one or more compression flanges (Fig. 6-7 display the taper; [0056]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the flange of Greep/Walen/Richelsoph to incorporate wherein the one or more compression flanges are angled inwardly toward the central axis of the locking nut; and wherein the one or more compression flanges taper from a first dimension to a second smaller dimension at proximal ends of the one or more compression flanges of Potempa. This configuration is utilized in order to increase the engagement between the locking nut and the shaft disposed therein ([0058]), thereby increasing the reliability of the device. 
Response to Arguments
Applicant’s arguments filed October 29, 2021 are fully acknowledged. 
Examiner notes Applicant’s amendments to the claims necessitated a new grounds of rejection outlined above. 
For the sake of compact prosecution the following arguments are addressed: 
Applicant argues the flanges and pins of Walen are not directly connected to OR integral with the interior surface of the locking nut (p. 11, Remarks). First, as outlined above, the pins (160) of Walen are directly connected to the interior surface of locking nut (52; see Fig. 5 which displays this direct connection). Note the remainder of the limitations are presented in the alternative.  Necessitated by the amendment, the flanges limitations is now rejected under the 103 rational of “making integral” as discussed in MPEP 2144.04(VI)(B). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794